DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Applicant's election with traverse of Species A, claims 1-4 in the reply filed on 1/28/2021 is acknowledged.  The traversal is on the ground(s) that “…the inventions are not independent and distinct under MPEP 802.01. The inventions are at least related, in that they are connected in design and operation…” (Applicant Remarks).  This is not found persuasive because the method and corresponding system, though related, comprise different steps and capabilities.  Furthermore, the prior art, cited below, though reading on claims 1-4, does not specifically disclose claims 5-8, therefore providing support of the additional search burden required by the second species embodiment.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-4 are elected and have been examined.  Claims 5-8 are withdrawn.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


  Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 1-4, independent claim 1 recites, a transient transaction ID method of payment, comprising: at least one payer; at least one payee desiring a payment amount from said payer for a transaction; wherein said payer… has a phone number associated; registering said payer …and storing said phone number; generating…a one-time use verification code and transmitting it to said payer; transmitting…said phone number associated with said payer, transaction information, and said verification code, said payment amount; matching… said phone number and said verification code associated with said transaction, and if there is a match, transmitting an authorization request to said payer…, said authorization request comprising at least said payment amount, and a request for authorization; receiving…an authorization from said payer …which has received said authorization request; and if… receives said authorization, then using …said at least one payment source to send said payment amount to said payee.
The limitations of a payee desiring payment, payer associated with a phone number, registering the payer, storing the phone number, generating a code and sending it to payer, transmitting phone number, code and transaction information, matching phone number and code and if match sending authorization request to payer, receiving authorization from payer and sending payment to payee, comprise an abstract idea of performing a transaction, a commercial interaction which falls within the grouping of certain methods of organizing human activity. Other than reciting, connected to a telecommunications network, payment server being linked to at least one payment source, with a payer telecommunication device, by a payee telecommunications device, in said memory, using said payment server, comprising at least one processor, memory, and payment software, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a payment server connected to a telecommunications network, said payment server comprising at least one processor, memory, and payment software, said payment server being linked to at least one payment source; connected to said telecommunications network with a payer telecommunication device; connected to said payment server by a payee telecommunications device connected to said telecommunications network; payer telecommunication device has a phone number associated with it.  These elements are recited at a high level of generality (i.e., as a generic computer apparatus of server comprising processor, memory, software, telecommunication network, telecommunication devices, performing generic computer system functions of registering and storing data, generating and transmitting data, matching data and in response to a match transmitting an authorization request, receiving authorization response and in response sending payment to payee) such that the limitations reciting functions of the computer apparatus amount to no more than generic elements to implement the exception.  Accordingly, these additional elements do not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a payment server connected to a telecommunications network, said payment server comprising at least one processor, memory, and payment software, said payment server being linked to at least one payment source; connected to said telecommunications network with a payer telecommunication device; connected to said payment server by a payee telecommunications device connected to said telecommunications network; payer telecommunication device has a phone number associated with it amount to no more than generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of registering, storing, generating, transmitting, matching and receiving data and sending payment, and therefore implementing the abstract idea, cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claim 2 recites verification code is a 3-digit alpha-numeric code.  This describes the data comprising the code and does not add significantly more to the abstract idea, nor does it serve to integrate the abstract idea into a practical application. 
Dependent claims 3-4 recite additional elements telecommunications device is a computerized device comprising at least one processor, memory, and software; payment server is a web server, and wherein either of said payer or said payee telecommunications device is a computerized device comprising at least one processor, memory, and web browser software; and at least some of said transaction is conducted using said web browser software.  These elements are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial interactions; specifically, a payee desiring payment, payer associated with a phone number, registering the payer, storing the phone number, generating a code and sending it to payer, transmitting phone number, code and transaction information, matching phone number and code and if match sending authorization request to payer, receiving authorization from payer and sending payment to payee.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-4 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velani (US Publication 2011/0276418) in view of Hammad (US Publication 2010/0274721) in further view of Epps (US Publication 2006/0080232).
With regard to claim 1, Velani discloses a  transaction ID method of payment, comprising:
a payment server connected to a telecommunications network ([47]-[48], Fig.2b, #205,), said payment server comprising at least one processor ([11]), memory([47], [11], and Fig 2b), and payment software ([11], authentication logic and executable payment logic), said payment server being linked to at least one payment source(fig 2b #260);
at least one payer connected to said telecommunications network with a payer telecommunication device ([44], [58], [62], [30], Fig 6);
at least one payee desiring a payment amount from said payer for a transaction ([49], [42], [58], Fig 2B, merchant #230, POS #240), said payee being connected to said payment server by a payee telecommunications device connected to said telecommunications network ([48], [30], [44]); wherein said payer telecommunication device has a phone number associated with it ([47], Fig. 2b #750);
registering said payer telecommunication device with said payment server and storing said phone number in said memory ([47], [48], Fig 2b #710, 750; [31] where mobile device identifier can be phone number);
generating…verification code and transmitting it to said payer telecommunication device([48], payer device generates code and sends to POS);
transmitting, using said payee telecommunications device, said phone number associated with said payer telecommunication device, transaction information, and said verification code, said payment amount to said payment server([49], where verification code is sent from POS to payment system 700 and encodes mobile device identifier transaction information and amount);
matching, using said payment server said phone number and said verification code associated with said transaction ([50]), and if there is a match, … then using said payment server and said at least one payment source to send said payment amount to said payee ([51]).

Velani discloses a method of payment using a verification code, as discussed above, but Velani discloses the code being generated by the payer mobile device, not the payment server.  Valeni also does not disclose the verification code comprising a one-time use code.   However, Hammad discloses generating, using said payment server, a one-time use verification code and transmitting it to said payer telecommunication device ([27], “…Embodiments of the invention are directed to mitigating these types of fraudulent activity by replacing the use of the printed CVV value with a dynamically changing value, which may change for each transaction or group of 

Velani discloses matching the code/phone number and, in response to a match, sending payment to payee, as discussed above, but does not specifically disclose matching, …and if there is a match, transmitting an authorization request to said payer telecommunications device, said authorization request comprising at least said payment amount, and a request for authorization; receiving, at said payment server, an authorization from said payer telecommunication device which has received said authorization request; and if said payment server receives said authorization, then using said payment server and said at least one payment source to send said payment amount to said payee.
However, Epps discloses matching, using said payment server said phone number…associated with said transaction ([32]) and if there is a match, transmitting an authorization request to said payer telecommunications device, said authorization request comprising at least said payment amount, and a request for authorization ([34]); receiving, at said payment server, an authorization from said payer telecommunication device which has received said authorization request ([35]); and if said payment server receives said authorization, then using said payment server and said at least one payment source to record the transaction ([35]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the payment method of Velani, as modified by the one-time use verification code as disclosed by Hammad, with the further modification of confirming payment with payer before sending payment, as disclosed by Epps, because confirming with payer would serve as a fraud check and decrease instances of fraudulent use of the method/system (See Epps [34], [35]). 


With regard to claim 3, Velani in view of Hammad, in further view of Epps disclose the limitations of claim 1 as discussed above. Velani further discloses wherein either of said payer or said payee telecommunications device is a computerized device comprising at least one processor, memory, and software.([62], Figure 6); Hammad also discloses either of said payer or said payee telecommunications device is a computerized device comprising at least one processor, memory, and software ([58], Figure 4).



Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velani (US Publication 2011/0276418) in view of Hammad (US Publication 2010/0274721) in further view of Epps (US Publication 2006/0080232), in further view of Bona (US Publication 2011/0140841).
With regard to claim 2, Velani in view of Hammad, in further view of Epps disclose the limitations of claim 1 as discussed above.  With regard to claim 2, verification code is a 3-digit alpha-numeric code, the nature of the data comprising the code is not functionally related to the method/system, since the code is merely used for matching purposes.   Moreover, the number of digits and alpha-numeric nature comprise a design choice.  
However, in the interest of compact prosecution, it is provided that, although Velani, Hammad, and Epps do not specifically disclose the code being a 3-digit alpha-numeric code, Bona discloses a 3-digit numeric character dCVV ([102], Figure 9).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the payment method of Velani, as modified by the one-time use verification code as disclosed by Hammad, as modified by the technique of  confirming payment with payer before sending payment, as disclosed by Epps, with the further modification of a 3-digit numeric dCVV as disclosed by Bona, because requiring the same format for a dCVV as was required for a static CVV would render the method and system compatible with legacy systems, which would facilitate adoption of the method/system. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velani (US Publication 2011/0276418) in view of Hammad (US Publication 2010/0274721) in further view of Epps (US Publication 2006/0080232), in further view of Rackley (US Pub 2008/0126145).
With regard to claim 4, Velani in view of Hammad, in further view of Epps disclose the limitations of claim 1 as discussed above.  Velani further discloses wherein either of said payer or said payee telecommunications device is a computerized device comprising at least one processor, memory, and software.([62], Figure 6); Hammad also discloses either of said payer or said payee telecommunications device is a computerized device comprising at least one processor, memory, and software ([58], Figure 4).
Velani and Hammad do not specifically disclose the payment server comprising a web server, or the software comprising web browser software, or that the transaction is conducted using the web browser software.  However, Rackley discloses a web server ([186], [237]), and wherein either of said payer or said payee telecommunications device…comprising…web browser software ([313], Figure 10); and at least some of said transaction is conducted using said web browser software ([313], Figure 10, where enrolling user, editing accounts are interpreted as comprising part of transaction).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the payment method of Velani, as modified by the one-time use verification code as disclosed by Hammad, as modified by the technique of  confirming payment with payer before sending payment, as disclosed by Epps, with the further modification of a system/method comprising a web server and web browser capabilities as disclosed by Rackley, because such capabilities would have facilitated and enhanced customer experience (See Rackley [24], [26]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685